[Cite as Wilson v. Ohio Dept. of Transp., 2010-Ohio-3786.]

                                      Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




ROBIN WILLISON

       Plaintiff

       v.

OHIO DEPT. OF TRANSPORTATION

       Defendant

        Case No. 2009-07237-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On August 28, 2009, plaintiff, Robin Willison, filed a complaint against
defendant, Department of Transportation.                     On March 3, 2010, defendant filed the
investigation report.       On March 11, 2010, plaintiff filed a letter indicating she was
satisfied with the settlement she reached with B G Trucking & Construction, Inc., a
readily available collateral source, and wished her claim be dismissed.
        {¶ 2} Plaintiff’s letter is considered a request for voluntary dismissal and is
GRANTED. Plaintiff’s case is DISMISSED. The court shall absorb the court costs of
this case.




                                                              ________________________________
                                                              DANIEL R. BORCHERT
                                                              Deputy Clerk
Case No. 2009-07237-AD.3        -2-                                   ENTRY



Entry cc:

Robin Willison                        Jolene M. Molitoris, Director
150 N. Surry Road                     Department of Transportation
East Liverpool, Ohio 43920            1980 West Broad Street
                                      Columbus, Ohio 43223
DRB/laa
Filed 4/2/10
Sent to S.C. reporter 8/13/10